EXHIBIT 10.20




PERFORMANCE CONTINGENT RESTRICTED STOCK UNITS – SALES – AWARD NOTICE


«FIRST_NAME» «MIDDLE_NAME». «LAST_NAME»
«HOME_STREET»
«HOME_CITY», «HOME_PROVINCE»«HOME_POSTAL_CODE»


Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2014 Long-Term Incentive Plan (the “Plan”), you have been granted Performance
Restricted Stock Units (PRSUs) based on comparable store sales percentage
increases.  The general terms of this grant of PRSUs are outlined below.


Grant Date:
January 31, 2019
Performance Period:
January 1 – December 31, 2019
Target Number of PRSUs:
«Number_Granted»
Performance Measure:
Comparable Store Sales % Increase
Vesting Date:
February 28, 2022



The actual number of PRSUs that can become vested is based on achieving the
level of Comparable Store Sales % Increase over 2018 (“Comp Increase”) during
the Performance Period as noted below:


 
 
Performance Level*
Comparable Store
Sales % Increase
Over 2018
% Target
Shares
Earned
Outstanding
XXX%
XXX%
XXX%
XXX%
XXX%
XXX%
XXX%
XXX%
Target
XXX%
XXX%
XXX%
XXX%
XXX%
XXX%
XXX%
XXX%
Threshold
XXX%
XXX%
Below Threshold
< XXX%
XXX%



Each PRSU is equivalent to one share of common stock upon vesting.


Until vested, the units represented by this award are not entitled to receive
cash dividends and do not have the right to vote. This award will vest
immediately upon a change in control, death or disability as defined in Section
2 of the Plan.  If you leave Havertys, other than in the case of death,
disability or retirement, unvested awards are forfeited.  Except as the
Nominating, Compensation and Governance Committee (the “NCG Committee”) may at
any time otherwise provide in their sole discretion or as required to comply
with applicable law, units not vested at retirement will vest on the Vesting
Date as outlined in the grant agreement.  Retirement shall mean voluntary
retirement from Havertys, on or after age 65, upon written notice from you to
the Company that you are permanently retiring from the Company and the retail
furniture industry.  Please consult the 2014 Long-Term Incentive Plan Prospectus
for a complete understanding of Havertys’ equity award program.


This is a summary of the award.  The grant agreement and Plan Prospectus are the
authoritative source for all questions on awards made under the Plan.  